Title: From John Quincy Adams to Abigail Smith Adams, 28 December 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother.
					Little Boston 28. December 1816.
				
				General Boyd, Mr Stores, Mr Forbes, and Mr and Mrs. Everett, have all arrived in London within the week past; and by them, with many other Letters and despatches I have received your favours of 5. and of 26. November—There must be I think a Letter in arrear between the 30th. of September and the 5th. of Novr—You acknowledge the receipt of my Numbers 92 and 93—and 97 and 98. I hope the intermediate numbers will not be missing.My father and you, both intimate to me the expediency of my return to the United States; to which my inclinations also strongly urge me—There are however some considerations to be taken into the account of this question, upon which it might not be convenient to enlarge upon paper—I have received from various quarters hints like one in your last Letter; but none precisely from that quarter which I should consider, as a call upon me for a determination and an answer. Should a similar suggestion be made, as I have reason to expect it would be were it connected with a serious intention, I shall at all Events receive and treat it with respect—But I shall certainly not ask to be recalled from this Mission, for the sake of being in the way of appointment or election to any Office in the United States—I do not intend my Children shall be educated in Europe; and if I remain here, though the year now about to commence, I shall probably send George home to enter College next Summer. Nor is it my present purpose to extend my residence here beyond the Spring of 1818.I enclose a Letter from John to his Grandfather, and hope next week to forward Letters from his brothers. Charles complains that in all his late budgets, though both his brothers have been remembered there has been nothing for him. Ever affectionately yours
				
					A.
				
				
			